June 3, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
             PARHAM FAMILY LIMITED PARTNERSHIP AND
                  VAN E. PARHAM, JR., Appellants

NO. 14-12-00753-CV                         V.

             DIANE MORGAN F/KA/ DIANE PARHAM, Appellee

                                     AND

       PARHAM ENTERPRISES AND RHETTA PARHAM, Appellants

NO. 14-12-00795-CV                         V.

             DIANE MORGAN F/K/A DIANE PARHAM, Appellee
                   ________________________________

      This cause, an appeal from the judgment in favor of appellee, Diane Morgan
f/k/a Diane Parham, signed August 8, 2012, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
REFORM the judgment of the court below to remove the following language
from:

      The Court issued a Temporary Injunction against the Defendant
      Parham Enterprises, Inc. on February 13, 2009 and restrained the
      Defendant from deeding, transferring or conveying all or part of the
      subject property 18610 Tomato Street, Spring, Harris County, Texas
      77379 from the date of the Order and while this cause was pending or
      until further order of the Court. This Temporary Injunction continues
      against the Defendant until 180 days after all appeals are completed or
      until further order from this Court.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order appellants, Parham Enterprises, Rhetta Parham, Parham Family
Limited Partnership, and Van E. Parham, Jr., jointly and severally, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.